Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 07/13/2022.
Priority
This application, filed 01/30/2020, Pub. No. US 2020/0249229 A1, published 08/06/2020, which claims priority to US provisional application, filed 02/01/2019.
Status of Claims
Claims 1-7 and 12-24 are currently pending.  Claims 1-24 have been originally pending.  Claims 8-11 have been cancelled, as set forth in Applicant’s amendment filed 03/18/2020.  Claims 1-7 and 12-24 have been subject to restriction/election requirement mailed 05/26/2022.  Claims 1-7 and 12-24 are examined.
Election/Restriction
Applicant's election of the species:
(1)	a pro-analyte:
(a)	a peptide and a FAP protease as a detectable reporter; 
(b)	a multi-arm PEG scaffold as a carrier; and
(c)	a ligand for a G-protein coupled receptor (GPCR) as a molecular ligand;
(2)	urine as a sample;
(3)	a lateral-flow assay as a measuring method; and
(4)	nonalcoholic steatohepatitis (NASH) as a specific disease state,
in the reply filed on 07/13/2022 is acknowledged.  
Applicant identified Claims 1-7 and 12-24 as readable on the elected species.  
Because Applicant did not distinctly and specifically point out the supposed errors in the restriction/election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
In Claim 17, recitation “an alternate synthetic carrier” renders the claim indefinite because the term “alternate” is not defined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the 
claimed invention.


Claims 1, 3, 6, 7, 12, 13 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bhatia et al., WO 2017/193070 A1, published 11/09/2017 (IDS submitted 09/02/2020).
Regarding Claim 1, Bhatia et al. teach an analysis method (Abstract - "The present disclosure relates to methods and products associated with in vitro and in vivo protease activity measurements and enzyme profiling.  Some aspects of the present disclosure relate to measuring remotely triggered protease activity.  In particular, the disclosure relates to methods of in vivo processing of exogenous molecules followed by detection of signature molecules as representative of the presence or absence of active enzymes associated with disease or conditions."), the method comprising the steps of:
administering a pro-analyte to a patient, wherein in situ processing in the body results in enrichment of detectable reporters from the pro-analyte in proportion to a health condition of the patient (page 24, Iines 10-16 - "the disclosure provides a method for determining metastatic stage of a tumor comprising administering to the subject having a tumor a biomarker nanoparticle, wherein the biomarker nanoparticle comprises a modular structure having a carrier domain linked to an enzyme susceptible detectable marker, wherein the enzyme susceptible detectable marker is comprised of an enzyme susceptible domain linked to a detectable marker whereby the detectable marker is capable of being released from the biomarker nanoparticle when exposed to a metastatic tumor-associated enzyme"; page 20, Iines 6-9 - "The detectable marker is capable of being released from the biomarker nanoparticle when exposed to an enzyme in vivo.  The detectable marker once released is free to travel to a remote site for detection");
measuring the detectable reporters in a sample from the patient; and correlating the measured reporters to the health condition in the patient (page 24, Iines 16-19 - "obtaining a urine sample from the subject for detection of the detectable marker; and, analyzing the urine sample using a capture assay in order to detect the presence of the detectable marker, wherein the presence of the detectable marker in the urine sample is indicative of the subject having a metastatic tumor."; page 22, Iines 15-18 – “The methods for analysing detectable markers by identifying the presence of a detectable marker may be used to provide a qualitative assessment of the molecule (e.g., whether the detectable marker is present or absent) or a quantitative assessment (e.g., the amount of detectable marker present to indicate a comparative activity level of the enzymes.").
Regarding Claim 3, Bhatia et al. teach the method of Claim 1, wherein the sample is selected from an exhalant, urine, blood, saliva, stool, tissue, sputum or noninvasive imaging method (page 25, Iines 15-16 - "Alternatively the biological sample may be collected from the subject and examined in vitro.  Biological samples include but are not limited to urine, which is the elected species (2), blood, saliva, or mucous secretion.").
Regarding Claim 6, Bhatia et al. teach the method of Claim 1, wherein said enrichment comprises release of said detectable reporters in the presence of a specific disease state (page 24, Iines 10-16 - "the disclosure provides a method for determining metastatic stage of a tumor comprising administering to the subject having a tumor a biomarker nanoparticle, wherein the biomarker nanoparticle comprises a modular structure having a carrier domain linked to an enzyme susceptible detectable marker, wherein the enzyme susceptible detectable marker is comprised of an enzyme susceptible domain linked to a detectable marker whereby the detectable marker is capable of being released from the biomarker nanoparticle when exposed to a metastatic tumor-associated enzyme").
Regarding Claim 7, Bhatia et al. teach the method of Claim 6, wherein said disease state is organ- or tissue-specific (page 10, Iines 23-34 - "As shown in the Examples, photocaged activity-based sensors were created by conjugating photolabile molecules directly onto peptide substrates, thereby blocking protease cleavage by steric hindrance.  At sites of disease, exposure to ultraviolet light or other external forces unveils the nanosensors to allow proteases to cleave and release a reporter fragment that can be detected remotely.  The spatiotemporally controlled system is applied to probe secreted protease activity in vitro and tumor protease activity in vivo.  In vitro, the ability to dynamically and spatially measure metalloproteinase activity in a 3D model of colorectal cancer was demonstrated.  In vivo, veiled nanosensors were selectively activated at the primary tumor site in colorectal cancer xenografts to capture the tumor microenvironment- enriched protease activity.  The ability to remotely control activity-based sensors offers a valuable tool for measuring biological activity.").
Regarding Claim 12, Bhatia et al. teach the method of Claim 1, wherein the measuring step comprises quantifying released reporters (page 22, Iines 15-18 - '”The methods for analysing detectable markers by identifying the presence of a detectable marker may be used to provide a qualitative assessment of the molecule (e.g., whether the detectable marker is present or absent) or a quantitative assessment (e.g., the amount of detectable marker present to indicate a comparative activity level of the enzymes.").
Regarding Claim 13, Bhatia et al. teach the method of Claim 1, wherein the administering step comprises administering a first composition comprising a first set of pro-analytes and administering a second composition comprising a second set of pro-analytes to the patient (page 12, Iines 15-18 - "Multiple copies of the biomarker nanoparticle are administered to the subject.  Some mixtures of biomarker nanoparticles may include enzyme susceptible detectable markers that are enzymes, others may be enzymatic susceptible domains, and other may be mixtures of the two.  Additionally, a plurality of different biomarker nanoparticles may be administered to the subject to determine whether multiple enzymes and/or substrates are present").
Regarding Claim 15, Bhatia et al. teach the method of Claim 1, further comprising performing non-invasive analysis of the patient (page 11, Iines 12-20 - "the disclosure relates to the delivery of a set of protease-sensitive substrates to a subject.  When a user would like to detect presence of signal indicative of a protease, a remote control, or external force, is activated.  Upon activation the protease-sensitive substrate is free to encounter their cognate proteases.  The peptide substrates are cleaved and detectable markers are excreted into urine, providing a non- invasive diagnostic readout.  In some embodiments, the delivered substrates are responsive to proteases enriched in different stages of tumor invasiveness (e.g., metastasis) and provide a high resolution, functionality driven snapshot of a particular tumor microenvironment (e.g., metastases).").
Regarding Claim 16, Bhatia et al. teach the method of Claim 1, wherein the pro-analyte is a carrier comprising a linker connected to one or more of said detectable reporters (page 11, Iines 28-29 - "Additionally, the enzyme susceptible detectable marker may be connected to the carrier domain through the use of a linker").
Regarding Claim 17, Bhatia et al. teach the method of Claim 16, wherein said carrier is a multi-arm polyethylene glycol scaffold, a tissue- or organ-targeted antibody, or an alternate synthetic carrier (page 11, Iines 18-23 - "Other types of carriers, include, for instance, compounds that cause active targeting to tissue, cells or molecules.  Examples of carriers include, but are not limited to, microparticles, nanoparticles, aptamers, peptides (RGD, iRGD, LyP-1, CREKA, etc.), proteins, nucleic acids, polysaccharides, polymers, antibodies or antibody fragments (e.g., herceptin, cetuximab, panitumumab, etc.) and small molecules (e.g., erlotinib, gefitinib, sorafenib, etc.).").
Regarding Claim 18, Bhatia et al. teach the method of Claim 1, wherein said detectable reporters are released via a condition-specific chemical reaction or chemical environment in the patient (Abstract - "the disclosure relates to methods of in vivo processing of exogenous molecules followed by detection of signature molecules as representative of the presence or absence of active enzymes associated with disease or conditions."; page 24, Iines 11-16 - "the disclosure provides a method for determining metastatic stage of a tumor comprising administering to the subject having a tumor a biomarker nanoparticle, wherein the biomarker nanoparticle comprises a modular structure having a carrier domain linked to an enzyme susceptible detectable marker, wherein the enzyme susceptible detectable marker is comprised of an enzyme susceptible domain linked to a detectable marker whereby the detectable marker is capable of being released from the biomarker nanoparticle when exposed to a metastatic tumor-associated enzyme.").
Regarding Claim 19, Bhatia et al. teach the method of Claim 18, wherein said condition-specific chemical reaction is one that occurs in excess in the presence of disease but that is substantially absent in a healthy organ (page 24, Iines 11-20 - "the disclosure provides a method for determining metastatic stage of a tumor comprising administering to the subject having a tumor a biomarker nanoparticle, wherein the biomarker nanoparticle comprises a modular structure having a carrier domain linked to an enzyme susceptible detectable marker, wherein the enzyme susceptible detectable marker is comprised of an enzyme susceptible domain linked to a detectable marker whereby the detectable marker is capable of being released from the biomarker nanoparticle when exposed to a metastatic tumor-associated enzyme; obtaining a urine sample from the subject for detection of the detectable marker; and, analyzing the urine sample using a capture assay in order to detect the presence of the detectable marker, wherein the presence of the detectable marker in the urine sample is indicative of the subject having a metastatic tumor.").
Regarding Claim 20, Bhatia et al. teach the method of Claim 19, wherein said chemical reaction is an enzymatic reaction catalyzed by an enzyme that is present in a disease state but substantially absent in a healthy condition (page 24, Iines 11-20 - "the disclosure provides a method for determining metastatic stage of a tumor comprising administering to the subject having a tumor a biomarker nanoparticle, wherein the biomarker nanoparticle comprises a modular structure having a carrier domain linked to an enzyme susceptible detectable marker, wherein the enzyme susceptible detectable marker is comprised of an enzyme susceptible domain linked to a detectable marker whereby the detectable marker is capable of being released from the biomarker nanoparticle when exposed to a metastatic tumor- associated enzyme; obtaining a urine sample from the subject for detection of the detectable marker; and, analyzing the urine sample using a capture assay in order to detect the presence of the detectable marker, wherein the presence of the detectable marker in the urine sample is indicative of the subject having a metastatic tumor.").
Regarding Claim 21, Bhatia et al. teach the method of Claim 18, wherein said chemical reaction or environment is one that occurs primarily in an extracellular matrix or membrane of a diseased cell (page 40, Iines 14-21 - "Matrix metalloproteinases (MMPs) are a family of structurally related, zinc-dependent endopeptidases with important roles in development, tissue injury and repair, and many diseases...Determination of tumor MMP activity profiles of individual patients would enable the development of targeted therapeutics in a personalized manner.  Thus, a remotely controllable nanosensor was designed to locally assay MMP profiles in tumors by encapsulating protease-sensitive S substrates into thermosensitive liposomes capable of remotely triggered release after excitation with AMF.")  It is noted that matrix metalloproteinases are found in extracellular matrices:

    PNG
    media_image1.png
    335
    1084
    media_image1.png
    Greyscale


Therefore, each and every element of the claims is met by the Bhatia et al. reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 4, 14 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al., WO 2017/193070 A1, published 11/09/2017 (IDS submitted 09/02/2020).
Regarding Claim 2, Bhatia et al. teach the method of Claim 1, wherein the pro-analyte is processed through multiple organ systems, resulting in enrichment of the detectable reporters (page 33, Iines 16-24 - "With the adaptation of STREAMS for use in vivo, the platform was utilized to I interrogate protease activity of the tumor microenvironment.  Since the VI peptide had yet to be validated within the synthetic biomarker : framework to detect cancer, its capacity to distinguish healthy mice from those bearing bilateral flank human colorectal cancer xenografts was first tested.  Previous work identified an optimal time frame in which to perform urinary measurements to achieve signal separation between tumor-bearing and healthy mice.  At early time points (minutes), signal is primarily generated by blood-borne protease activity as NPs need longer periods in order to accumulate at the tumor site via the enhanced permeability and retention effect"), but do not teach the method further comprises providing a report comprising health information concerning the patient.  However, Bhatia et al. teach the method might be applied to disease diagnosis or prognosis (page 10, Iines 14-17 - "The status of physiological conditions of a subject can be assessed using the methods of the disclosure, for example by identifying molecular properties also referred to as "molecular signatures" or "detectable markers".  Such molecular signatures are useful, in some embodiments, for diagnosing diseases such as cancer, infectious disease and arteriosclerosis, as well as for prognostic indicators.").  It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have further provided a report comprising health information concerning the patient in order to summarize the disease prognosis or diagnosis based on the results generated by the method of Bhatia et al.  
Regarding Claim 4, Bhatia et al. teach the method of Claim 1, wherein measuring the detectable reporters comprises imaging the sample but does not specifically teach analyzing with a computer an image obtaining in the imaging step (page 22, Iine 29 - page 23, Iine 11 – “The detectable marker may be labeled...Labels suitable for use in the methods of the present disclosure include any type of label detectable by standard means, including spectroscopic, photochemical, biochemical, electrical, optical, or chemical methods...Radionuclides such as 3H, 125I, 35S, 14C, or 32P are also useful labels according to the methods of the disclosure.  A plurality of radioactively distinguishable radionuclides can be used.   Such radionuclides can be distinguished, for example, based on the type of radiation (e.g. or. radiation) emitted by the radionuclides.  The 32P signal can be detected using a phosphoimager, which currently has a resolution of approximately 50 microns.  Other known techniques, such as chemiluminescence or colormetric (enzymatic color reaction), can also be used.").  However, since it was commonly known in the art to analyze image data from a phosphoimager using a computer software, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have further analyzed the image using a computer because image data from phosphoimager is generally analyzed with computer software.
Regarding Claim 14, Bhatia et al. teach the method of Claim 13, but does not teach release of detectable reporters from the first set of pro-analytes is indicative of activity at a first organ, tissue, or bodily compartment, and release of detectable reporters from the second set of pro-analytes is indicative of activity at a second, organ, tissue, or bodily compartment.  However, Bhatia et al. teach the multiplexed detection of multiple analytes using orthogonal reporters (page 30, Iine 30-page 31, Iine 3 - "the reporter for this additional sequence was designed to be orthogonal to the original sequence (containing a near IR dye as opposed to fluorescein)...The ability to produce STREAMS with orthogonal reporters for multiple substrate targets, in some embodiments, enables multiplexing.  Additionally, coupling this approach with alternate modes for multiplexing analyte detection, in some embodiments, enables simultaneous monitoring of several substrates."), and the carrier of the reporters may be designed to target specific tissues or cells (page 12, Iines 11-16 - "The carrier domain may serve as the core of the nanoparticle.  A purpose of the carrier domain is to serve as a platform for the enzyme susceptible detectable marker...Another purpose is that it may function as a targeting means to target the modular structure to a tissue, cell or molecule").  It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have expected that the release of reporters from the first set of pro-analytes can be indicative of activity at a first organ, tissue, or bodily compartment, and release of detectable reporters from the second set of pro-analytes can be indicative of activity at a second, organ, tissue, or bodily compartment, because Bhatia et al. teach a method of detecting multiple analytes using different reporters and teach a method of targeting specific tissues through carriers.
Regarding Claim 22, Bhatia et al. teach the method of Claim 1, but does not specifically teach the pro-analyte is administered as: a plurality of a first particle, each first particle comprising a plurality of a first detectable reporter releasably attached to a carrier; a plurality of a second particle, each second particle comprising a plurality of a second detectable reporter releasably attached to a carrier; and a plurality of a third particle, each third particle comprising a plurality of a third detectable reporter releasably attached to a carrier.  However, Bhatia et al. teach the multiplexed detection of multiple analytes using a plurality of different nanoparticles comprising different detectable markers removably linked to linked the carrier nanoparticles (page 11, Iines 21-27 - "Accordingly, in some aspects the disclosure provides a composition comprising a biomarker nanoparticle, wherein the biomarker nanoparticle comprises a modular structure having a carrier domain linked to an enzyme susceptible detectable marker, wherein the enzyme susceptible detectable marker is comprised of an enzyme susceptible domain linked to a detectable marker and a protecting group, whereby the detectable marker is capable of being released from the biomarker nanoparticle when exposed to an enzyme when the protecting group is deactivated."; page 12, Iines 3-10 - "Multiple copies of the biomarker nanoparticle are administered to the subject... Additionally, a plurality of different biomarker nanoparticles may be administered to the subject to determine whether multiple enzymes and/or substrates are present. In that instance, the plurality of different biomarker nanoparticles includes a plurality of detectable markers, such that each enzyme susceptible domain is associated with a particular detectable marker or molecules.").  It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the Bhatia et al.’s method to comprise administering pluralities of first, second and third particles comprising respective detectable markers releasably linked to the carriers, because Bhatia et al. teach the multiplexing of the detection of releasable markers linked to different carriers.
Regarding Claim 23, Bhatia et al. render obvious the method of Claim 22, and Bhatia et al. teach that the reporters are attached to the particles by a respective cleavage site of an enzyme, wherein at least one cleavage site is cleaved by an enzyme that exhibits greater activity under a disease state than under a non-disease state (page 23, Iines 10-16 - "Accordingly, in some aspects, the disclosure provides a method for determining metastatic stage of a tumor comprising administering to the subject having a tumor a biomarker nanoparticle, wherein the biomarker nanoparticle comprises a modular structure having a carrier domain linked to an enzyme susceptible detectable marker, wherein the enzyme susceptible detectable marker is comprised of an enzyme susceptible domain linked to a detectable marker whereby the detectable marker is capable of being released from the biomarker nanoparticle when exposed to a metastatic tumor-associated enzyme"; page 26, Iines 5-17 - "Proteases are a key example of a protein family that needs to be studied at the activity level due to their extensive post-translational modifications, presence of endogenous inhibitors (e.g., R2-macroglobulin) and pivotal roles played by these proteins in the bioregulation of healthy and disease processes.  In the case of cancer biology, both the intratumoral localization and the dynamics of protease activity throughout disease progression are relevant to pathogenesis...Protease-driven imaging of diseased sites, where protease activity results in an increase in contrast, has also shown great promise for early and specific detection of tumor burden ").
Regarding Claim 24, Bhatia et al. teach the method of Claim 13, but do not teach further comprising the step of measuring a rate of change in the amount of the detectable reporter between said first and second administering steps.  However, Bhatia et al. do teach the method diagnoses or prognoses diseases based on in vivo enzyme activity (page 11, Iines 11-17 - "Aberrantly expressed proteases are candidate enzymes for cancer detection and analysis as they play critical roles in many cancers.  Accordingly, in some embodiments, the disclosure relates to the delivery of a set of protease-sensitive substrates to a subject...Upon activation the protease-sensitive substrate is free to encounter their cognate proteases.  The peptide substrates are cleaved and detectable markers are excreted into urine, providing a non-invasive diagnostic readout."; page 14, Iines 14-17 - "The status of physiological conditions of a subject can be assessed using the methods of the disclosure, for example by identifying molecular properties also referred to as "molecular signatures" or "detectable markers".  Such molecular signatures are useful, in some embodiments, for diagnosing diseases such as cancer, infectious disease and arteriosclerosis, as well as for prognostic indicators.").  Since it was commonly known in the art that the health condition can be monitored over time in order to, for example, monitor disease progression or measure the therapeutic response, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have measured the rate of change in the amount of the detectable reporter between said first and second administering steps, in order to, for example, monitor the disease and to determine drug efficacy.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al., WO 2017/193070 A1, published 11/09/2017 (IDS submitted 09/02/2020), in view of Wang et al., US 2014/0242612 A1, published 08/28/2014 (IDS submitted 09/02/2020).
Regarding Claim 5, Bhatia et al. teach the method of Claim 4, but do not specifically teach that the measuring step further comprises distributing the sample on a strip of an ELISA or lateral-flow assay, using a mobile device to image the strip, and using an app on the mobile device to perform the analyzing step.  
Bhatia et al. teach that the detectable marker can be tested using ELISA or lateral-flow assay (page 21, Iine 30-page 22, Iine 5 – “The detectable marker may be detected by any known detection methods to achieve the capture/detection step.  A variety of methods may be used, depending on the nature of the detectable marker.  Detectable markers may be directly detected, following capture, through optical density, radioactive emissions, nonradiative energy transfers, or detectable markers may be indirectly detected with antibody conjugates...The capture assay in some embodiments involves a detection step selected from the group consisting of an ELISA, including fluorescent, colorimetric, bioluminescent and chemiluminescent ELISAs, a paper test strip or LFA").  Note: LFA is an acronym for lateral-flow assay, which is the elected species (3).
Wang et al. teach a method of biomarker detection comprising loading samples onto ELISA microchip, imaging the microchip and using a mobile application to analyze the results (Abstract - "A system and method for analyzing a biomarker in a biological sample is provided.  A biological sample is loaded onto a microchip and an enzyme-linked immunosorbent assay specific to the biomarker is performed on the microchip.  A color image of the microchip is generated using a mobile device and a color intensity of a selected portion of the color image is determined.  The color intensity is correlated with a biomarker concentration using a baseline curve calculation and the concentration of the biomarker is then reported."; paragraph [0038] - "The present invention provides a non-invasive ovarian cancer detection method that combines microchip enzyme-linked immunosorbent assay (ELISA) and mobile device camera-based or charge-coupled device (CCD)-based colorimetric measurement to detect biomarkers in a point-of-care testing system that can be implemented in physician offices in primary care or bedside settings. In accordance with the present invention, a mobile device integrated with a biomarker detection application enables immediate data processing of microchip ELISA results and reporting of biomarker concentrations without referring to peripheral equipment for read-out and analysis, thus facilitating point-of-care (POC) testing.").  It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have the measuring further comprised distributing the sample on a strip of an ELISA, using a mobile device to image the strip, and using an app on the mobile device to perform the analyzing step, because Bhatia et al. teach that the detectable marker can further be detected through ELISA, and Wang et al. teach the use of mobile application to analyze image generated from microchip ELISA after loading the sample.

Bhatia et al. do not specifically teach the elected species:
(1)	a pro-analyte:
(a)	a peptide and a FAP protease as a detectable reporter; 
(b)	a multi-arm PEG scaffold as a carrier; and
(c)	a ligand for a G-protein coupled receptor (GPCR) as a molecular ligand; and
(4)	nonalcoholic steatohepatitis (NASH) as a specific disease state
Regarding the elected species (1)(a) and (4), Veidal et al., US 2010/0209940 A1, published 08/19/2010, throughout the publication and, for example, in paragraph [0007] and Table 1, teach that fibrotic diseases, including nonalcoholic steatohepatitis (NASH), are a leading cause of morbidity and mortality.  In paragraph [0027], Veidal et al. teach that a FAP protease is thought to be involved in the control of fibroblast growth or epithelial-mesenchymal interactions during development, tissue repair, and epithelial carcinogenesis, and it has been shown that expression of FAP increase with the stage of fibrosis.
Regarding the elected species (1)(b), although Bhatia et al., throughout the publication and, for example, in Example 6, teach the use of 20 kDa PEG, this reference does not specifically teach a multi-arm PEG scaffold as a carrier.  Bolen et al., US 2017/0002060 A1, published 01/05/2017, throughout the publication and, for example, in paragraph [1629], teach the use of a multi-arm PEG for preparation of PEG-based absorbable hydrogels, which may be beneficial to reduce the permanent chronic foreign body reaction since the absorbable hydrogel can be absorbed and passed by the body.  See also Tan et al., “Novel multiarm PEG-based hydrogels for tissue engineering,” J. Biomed Mater Res A, 2010, vol. 92, No 3, pp. 979-987; Published online 16 March 2009, teaching the use of biodegradable, injectable hydrogels as delivery systems.
Regarding the elected species (1)(c), Shearer et al., “Targeting Liver Fibrosis with a Cell-penetrating Protease-activated Receptor-2 (PAR2) Pepducin,” J. Biol. Chem., 2016, vol. 291, issue 44, pp. 23188-23198, teach protease-activated receptor-2 (PAR2), which is a G protein-coupled receptor, as a target for the potential treatment of fibrotic diseases of the liver and other tissues.
Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a pro-analyte comprising a peptide and a FAP protease as a detectable reporter, a multi-arm PEG scaffold as a carrier and a ligand for a G-protein coupled receptor (GPCR) as a molecular ligand in the method, taught by Bhatia et al., because it would be desirable to monitor progression of NASH, which is one of the leading causes of morbidity and mortality, as taught by Veidal et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-7 and 12-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-30 of U.S. Patent 9,970,941, issued 05/15/2018, in view of Bhatia et al., WO 2017/193070 A1, published 11/09/2017 (IDS submitted 09/02/2020); and Wang et al., US 2014/0242612 A1, published 08/28/2014 (IDS submitted 09/02/2020).
U.S. Patent 9,970,941 claims:

    PNG
    media_image2.png
    243
    652
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    307
    650
    media_image3.png
    Greyscale



The teachings of Bhatia et al. and Wang et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art in view of the teachings of Bhatia et al. and Wang et al. to have modified the method claimed by U.S. Patent 9,970,941 to arrive on all limitations of the instant claims.

Claims 1-7 and 12-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-9 of U.S. Patent 11,028,425, issued 06/08/2021, in view of Bhatia et al., WO 2017/193070 A1, published 11/09/2017 (IDS submitted 09/02/2020); and Wang et al., US 2014/0242612 A1, published 08/28/2014 (IDS submitted 09/02/2020).
U.S. Patent 11,028,425 claims:

    PNG
    media_image4.png
    441
    677
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    149
    641
    media_image5.png
    Greyscale



The teachings of Bhatia et al. and Wang et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art in view of the teachings of Bhatia et al. and Wang et al. to have modified the method claimed by U.S. Patent 11,028,425 to arrive on all limitations of the instant claims.

Claims 1-7 and 12-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the allowed Claims 1, 6, 7 and 32-37 of Application No. 16/099,147 (‘147 application), Pub. No. U.S. 2019/0144917 A1, published 05/16/2019 (issue fee paid 07/19/2022), in view of Bhatia et al., WO 2017/193070 A1, published 11/09/2017 (IDS submitted 09/02/2020); and Wang et al., US 2014/0242612 A1, published 08/28/2014 (IDS submitted 09/02/2020).
‘147 application claims:

    PNG
    media_image6.png
    400
    1182
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    240
    1207
    media_image7.png
    Greyscale



The teachings of Bhatia et al. and Wang et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art in view of the teachings of Bhatia et al. and Wang et al. to have made and used the composition claimed by ‘147 application in the instantly claimed method.
This is a provisional nonstatutory double patenting rejection.

Claims 1-7 and 12-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the Claims 1-19 of copending Application No. 16/355,110 (‘110 application), Pub. No. U.S. 2020/0245926 A1, published 08/06/2020, in view of Bhatia et al., WO 2017/193070 A1, published 11/09/2017 (IDS submitted 09/02/2020); and Wang et al., US 2014/0242612 A1, published 08/28/2014 (IDS submitted 09/02/2020).
‘110 application claims:

    PNG
    media_image8.png
    214
    1021
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    642
    1039
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    218
    1041
    media_image10.png
    Greyscale



The teachings of Bhatia et al. and Wang et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art in view of the teachings of Bhatia et al. and Wang et al. to have modified the method claimed by ‘110 application to arrive on all limitations of the instant claims.

Claims 1-7 and 12-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the Claims 1-15 of copending Application No. 16/777,025 (‘025 application), Pub. No. U.S. 2020/0246489 A1, published 08/06/2020, in view of Bhatia et al., WO 2017/193070 A1, published 11/09/2017 (IDS submitted 09/02/2020); and Wang et al., US 2014/0242612 A1, published 08/28/2014 (IDS submitted 09/02/2020).
‘025 application claims:

    PNG
    media_image11.png
    295
    1157
    media_image11.png
    Greyscale



The teachings of Bhatia et al. and Wang et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art in view of the teachings of Bhatia et al. and Wang et al. to have modified the method claimed by ‘025 application to arrive on all limitations of the instant claims.

Claims 1-7 and 12-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the Claims 1-20 of copending Application No. 17/339,254 (‘254 application), Pub. No. U.S. 2022/0090162 A1, published 03/24/2022, in view of Bhatia et al., WO 2017/193070 A1, published 11/09/2017 (IDS submitted 09/02/2020); and Wang et al., US 2014/0242612 A1, published 08/28/2014 (IDS submitted 09/02/2020).
‘254 application claims:

    PNG
    media_image12.png
    194
    1171
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    247
    1164
    media_image13.png
    Greyscale



The teachings of Bhatia et al. and Wang et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art in view of the teachings of Bhatia et al. and Wang et al. to have modified the method claimed by ‘254 application to arrive on all limitations of the instant claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kwong et al., “Mass-encoded synthetic biomarkers for multiplexed urinary monitoring of disease,” Nat. Biotechnol., 2013, vol. 31, No 1, pp. 63-70, co-authored by co-inventors of the instant application, suggest a framework for engineering diagnostic agents that can exploit fundamental features of human disease and physiology for noninvasive urinary monitoring.  Specifically, Kwong et al. teach the development of exogenously administered 'synthetic biomarkers' composed of mass-encoded peptides conjugated to nanoparticles that leverage intrinsic features of human disease and physiology for noninvasive urinary monitoring.  These protease-sensitive agents perform three functions in vivo: they target sites of disease, sample dysregulated protease activities and emit mass-encoded reporters into host urine for multiplexed detection by mass spectrometry. 

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641